Citation Nr: 1337608	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a skin disorder, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to September 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and New Orleans, Louisiana, respectively.  

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In April 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  As will be discussed below, the Board must remand the issues of entitlement to service connection for hypertension and a skin disorder, as well as entitlement to TDIU, again because the file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in the Virtual VA paperless files reveals a transcript of the January 2013 hearing and VA treatment notes that are relevant to the issues on appeal.  The RO considered those records and readjudicated the claim in a June 2013 supplemental statement of the case (SSOC).

The issues of entitlement to service connection for hypertension and a skin disorder, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy symptoms of the left lower extremity most closely approximate mild incomplete paralysis of the external popliteal nerve.

2.  The Veteran's peripheral neuropathy symptoms of the right lower extremity most closely approximate mild incomplete paralysis of the external popliteal nerve.

3.  The Veteran's peripheral neuropathy symptoms of the left upper extremity most closely approximate mild incomplete paralysis of the radial nerve of the non-dominant extremity.

4.  The Veteran's peripheral neuropathy symptoms of the right upper extremity most closely approximate mild incomplete paralysis of the radial nerve of the dominant extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8521 (2012).

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8521 (2012).

3.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2012).

4.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the Veteran with a notification letter pertaining to the claims for increased ratings for the service-connected peripheral neuropathy of the bilateral upper and lower extremities in June 2010, prior to the initial decision on the claims in September 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The letter informed the Veteran of the information and evidence needed to substantiate his claims for increased ratings and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including Social Security Administration (SSA) records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in June 2010 and June 2013 in connection with his claims.  

In his July 2012 VA Form 9, the Veteran reported that his peripheral neuropathy symptoms had worsened since his VA examination in June 2010.  Therefore, in the April 2013 remand, the Board directed the RO to schedule the Veteran for another VA neurological examination to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the upper and lower extremities.  Specifically, the examiner was requested to provide an opinion as to whether there was complete or incomplete paralysis of the involved nerve(s); and, if there was incomplete paralysis, the examiner was requested to indicate if the severity was mild, moderate, moderately severe, or severe.  The Veteran was afforded a VA peripheral nerves examination in June 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2013 VA examination was adequate to decide the case because, as shown below, the examiner provided the opinions requested in the April 2013 remand directives.  The examination was based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints.  The examiner described the service-connected peripheral neuropathy of the upper and lower extremities in detail sufficient to allow the Board to make a fully informed determination.  Id.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities since he was last examined.  38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Additionally, as previously noted, the Veteran was provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge in January 2013.  The undersigned Veterans Law Judge set forth the issues to be discussed, and the hearing focused on the elements necessary to substantiate the claims.  Questions were asked regarding the Veteran's current symptoms and the progression of the disorders.  The undersigned Veterans Law Judge also inquired as to whether the Veteran was receiving any current treatment in order to determine whether there was any outstanding evidence.  The Veteran reported that he received VA treatment for his peripheral neuropathy symptoms, but he was not recently treated by any private physicians.  He related that he had not been treated by a VA neurologist "in awhile," but he indicated that his peripheral neuropathy symptoms had worsened since his VA examination in June 2010, which is part of the reason the case was remanded to obtain a VA medical opinion.  For these reasons, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).


Laws and Regulations

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's peripheral neuropathy of the bilateral upper and lower extremities is currently rated pursuant to 38 C.F.R. 4.124a, Diagnostic Codes 8515 and 8520.  

Pertaining to the upper extremities, under Diagnostic Code 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve of either extremity, and a 20 percent is contemplated for moderate incomplete paralysis of the median nerve of the non-dominant extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve of the dominant extremity or for severe paralysis of the median nerve of the non-dominant extremity.  A 40 percent rating is assigned for moderate incomplete paralysis of the median nerve of the dominant extremity or for severe paralysis of the median nerve of the non-dominant extremity.  In cases of complete paralysis of the median nerve, a 50 percent rating applies for the minor extremity, and a 60 percent rating applies for the major extremity.  When there is complete paralysis of the median nerve, symptoms include the griffin claw deformity, due to flexor contraction of the right and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the evidence of record, including his own statements, the Veteran is right-handed.  38 C.F.R. § 4.69. 

Pertaining to the lower extremities, under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent is contemplated for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned where there is complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, symptoms include the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Factual Background and Analysis

The Veteran was provided a VA examination in June 2010 in connection with his claims for increased ratings of peripheral neuropathy of the bilateral upper and lower extremities.  During the examination, the Veteran reported that the neuropathy in both of his lower extremities had changed from a tingling to numbness sensation in his feet to the mid-calf level bilaterally, and he had shooting pains from his back into his right and left hips, groin, and into the right leg down into his right foot.  He also indicated that the tingling in the upper extremities had increased to his shoulder level.  He stated that he had occasional shooting pains in his arms bilaterally.  He took Gabapentin for his peripheral neuropathy symptoms since 2008.  He also reported that he used a walker since a 2003 cervical spine surgery.  

A physical examination showed that the Veteran had hypoactive or normal reflexes and normal sensory findings in the bilateral upper and lower extremities.  A motor examination showed that the Veteran had active movement against full resistance in his bilateral elbows, wrists, fingers, thumbs, hips, knees, ankles, and great toes.  The examiner noted that it was difficult to assess the Veteran's gait because he used a walker, but his foot and leg movement appeared normal.  The Veteran was unable to perform toe and heel walking.  There was no evidence of imbalance, tremor, or fasciculations.  The nerve disorder did not affect the function of any joints.  The Veteran demonstrated supine straight leg raisers to 40 degrees on the right and 65 degrees on the left, and sitting straight leg raisers to 60 degrees bilaterally.  An electromyogram performed at the level of the right and left abductor pollicis brevis and first dorsal interosseous showed a normal recruitment pattern.  The impression was advanced and marked generalized acquired sensory motor polyneuropathy.  The interpreter noted that the EMG showed some decrement in recruitment due to decreased effort, but there was no evidence of denervation or radiculopathy.  The examiner diagnosed the Veteran with bilateral diabetic polyneuropathy of the upper and lower extremities without radiculopathy.  He noted that the nerves affected by diabetic peripheral neuropathy per electromyogram and nerve conduction studies were the bilateral upper extremity median nerves, bilateral peroneal nerves, bilateral tibial nerves, and bilateral sural nerves.  

In a June 2010 VA neurology consultation note, a neurologist noted that the Veteran underwent an electromyogram at the level of the left biceps brachii, posterior left deltoid, left infraspinatus, left supraspinatus, left low cervical paraspinal, left mid cervical paraspinal, left S1 paraspinal, and right L4 paraspinal.  The electromyogram showed that the Veteran had an acquired polyneuropathy affecting the left median nerve and the left peroneal and tibial nerves both axonal and demyelinating.  The F-wave latencies on the left peroneal nerve were prolonged, and the left peroneal nerve had decreased nerve conduction velocities at the elbow.  The sural nerves and the median sensory nerve action potentials were absent.  The electormyogram performed on the above muscles showed post surgical fibrillation potentials on the cervical spine and no other evidence of radiculopathy was detected.  

During a March 2011 VA neurology clinic note, the Veteran complained of some numbness in his left upper extremity and increased pain in his left thumb.  He indicated that he fell in January 2010 after he slipped on ice and felt achy since that time.  The neurologist noted that he treated the Veteran multiple times for cervical spondylosis and myelopathy.  He reported that the Veteran ambulated with a walker.  The Veteran indicated that, on occasion, when he moved his neck, he had Lhermitte's signs or a phenomenon of shooting pain "like electricity" in his arms.  A sensory examination showed a sensory level bordering on the dermatome of C4-T2.  A reflex examination showed a downward spreading of the reflexes in the bilateral upper extremities and brisker reflexes at the knee level in the bilateral lower extremities.  The neurologist diagnosed the Veteran with cervical spondylosis and myelopathy and generalized acquired sensory motor polyneuropathy.

In a May 2011 VA emergency room note, the Veteran complained of low back pain that radiated to both legs.  He indicated that the pain worsened when he stood up and it improved with walking and bending forward.  He denied any bowel or bladder incontinence.

In a May 2011 VA occupational therapy note, the Veteran complained of left shoulder pain for approximately one year.  He reported that he injured his left shoulder after he fell while changing a tire.  On examination, he demonstrated pain free active range of motion of the left shoulder with forward flexion to 110 degrees and abduction to 140 degrees.

In a July 2011 VA treatment note, the Veteran reported that he had right shoulder pain for four days since his occupational therapist increased the frequency and intensity of his exercises for his left shoulder pain.  

In an October 2011 VA occupational therapy note, the Veteran reported that he stopped performing his prescribed rehabilitative shoulder exercises a few months ago because of increased shoulder pain.  

In a November 2011 VA treatment note, the Veteran indicated that the pain from neuropathy in his back, shoulders, and legs rendered him unable to drive himself to and from scheduled VA appointments.

In a January 2012 VA treatment note, the Veteran reported that his left shoulder was "doing good" and that it "only hurt[] at night."  He indicated that he continued to refrain from performing exercises.  He stated that he started working and that it helped his shoulder.

In an April 2012 VA treatment note, the Veteran complained of back pain after he fell from the second step of a ladder approximately two weeks earlier.  A physical examination revealed mild pain to the upper back or scapular area, pain to the bilateral knees, and generalized pain to the lower back.  The examiner diagnosed the Veteran with degenerative joint disease.

During the January 2013 hearing, the Veteran reported that he had periodic recurring pains and numbness throughout his body and tingling in his feet, toes, and fingers.  He also stated that he had pain that radiated down his shoulders to the tips of his fingers.  He related that his pain was constant, but it increased to sharp, shooting pains on occasion that lasted for approximately 10 to 15 minutes.  He indicated that he took prescription Lyrica for his pain.  He stated, "... it does work sometimes but sometimes [the pain] just seems like it's overwhelming the medication."  He reported that both his left and right sides felt approximately the same.  He indicated that he was unable to walk without a walker or without holding onto something.  He noted that he had fallen three times after standing up too quickly.  He stated that he was unable to climb stairs unaided and that he was able to walk approximately four to five feet without resting.  He related that he was able to stand for approximately five minutes before his pain increased in severity.  He did not use prescribed leg braces.  He related that he was unable to grip and pick things up well due to pain or weakness.  He also reported that he was formerly employed as an electrical lineman, but he was no longer able to work.  He stated that he had physical limitations from his peripheral neuropathy disability that contributed to his unemployment.

The Veteran was provided another VA peripheral neuropathy examination in June 2013.  During the examination, the Veteran reported that he took prescription Pregabalin three times per day for his neuropathy pain and it provided great relief.  He stated that he had numbness in his hands that made him "clumsy," and he had numbness in his feet that required him to be careful of where he walked.  He related that he had moderate constant pain in his right lower extremity and no pain in his bilateral upper extremities or left lower extremity.  He indicated that he had no intermittent pain, paresthesias, or dyesthesias in his bilateral upper or lower extremities.  He stated that he had moderate numbness in his bilateral upper and lower extremities.  He also reported that he had numbness in both of his feet in the regions of innervations of the superficial peroneal nerve, the sural nerve, and the medial and lateral plantar nerves.  

On examination, the Veteran demonstrated normal strength in his bilateral elbows, wrists, grip, pinch, knees, and ankles.  He had no muscle atrophy.  A reflex examination showed normal reflexes in the bilateral biceps, triceps, brachioradialis, and knees, and hypoactive reflexes in the bilateral ankles.  A sensory examination also showed normal sensation to light touch to the bilateral shoulders, inner or outer forearms, and upper anterior thighs.  There was normal sensation to light touch to the right thigh or knee and the left lower leg or ankle.  There was decreased sensation to light touch to the bilateral hand or fingers, left thigh or knee, and right lower leg or ankle.  The Veteran's gait was normal.  For the upper extremities, the examiner opined that the Veteran had mild incomplete paralysis of the radial nerve, bilaterally; mild incomplete paralysis of the medial nerve, bilaterally; and mild incomplete paralysis of the ulnar nerve, bilaterally.  He had normal musculocutanrous, circumflex, long thoracic, upper radicular group, middle radicular group, and lower radicular group nerves, bilaterally.  For the lower extremity, the examiner opined that the Veteran had mild incomplete paralysis of the external popliteal (common peroneal) nerve, bilaterally.  He had normal sciatic, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves.  The examiner noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  She opined that the Veteran had no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  She also opined that the Veteran's peripheral neuropathy disability impacted his ability to work because he was unable to do any climbing and he was unable to work with very fine objects with his hands.

Based on the foregoing, the Board finds that the Veteran has mild incomplete paralysis of the involved nerves due to peripheral neuropathy of the bilateral upper and lower extremities; however, the preponderance of the evidence weighs against a finding of moderate, moderately severe, or severe symptoms.  Additionally, there is no evidence that the Veteran had complete paralysis of any of the affected nerves.  Therefore, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Codes 8515 or 8520.

A review of the evidence does not show that the symptoms of peripheral neuropathy in the bilateral upper extremities were more than mildly disabling.  In fact, the June 2013 VA examiner opined that the Veteran had mild incomplete paralysis of the radial, median, and ulnar nerves.  The Veteran is currently evaluated under Diagnostic Code 8515 for mild incomplete paralysis of the median nerve.  While he also has mild incomplete paralysis of the radial and ulnar nerves, which could be evaluated under Diagnostic Codes 8514 and 8516, the Board notes that evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

On examination in June 2010, the Veteran had subjective complaints of tingling in his upper extremities and occasional shooting pains in both of his arms.  He had hypoactive or normal reflexes and normal sensory findings in his bilateral upper extremities.  He had active movement against full resistance in both elbows, wrists, fingers, and thumbs.  During a March 2011 VA neurology consultation, he complained of some numbness in his left upper extremity and increased pain in his left thumb.  He also reported that, when he moved his neck, he occasionally had a phenomenon of shooting pain in his arms.  During the January 2013 hearing, he described pain that radiated down his shoulders to the tips of his fingers.  He indicated that he was unable to grip and pick things up well due to his upper extremity pain or weakness.  During the June 2013 VA examination, the Veteran noted that numbness in his hands made him "clumsy," but he denied any pain, paresthesias, or dyesthesias in his bilateral upper extremities.  A sensory examination showed normal sensation to light touch to the bilateral shoulders and inner or outer forearms; however, there was decreased sensation to light touch to the bilateral hands or fingers.  These symptoms, which consist primarily of pain and intermittent numbness of his hands, are not severe enough to be considered more than mild.  Therefore, the Board finds that an evaluation in excess of 10 percent is not warranted for the peripheral neuropathy of the upper extremities.

A review of the evidence also does not show that the symptoms of peripheral neuropathy in the bilateral lower extremities were more than mildly disabling.  The June 2013 VA examiner opined that the Veteran has mild incomplete paralysis of the external popliteal (common peroneal) nerve.  The Board notes that the Veteran was evaluated under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Therefore, the Board has determined that the Veteran's lower extremity disability is more appropriately evaluated under Diagnostic Code 8521, pertaining to the external popliteal nerve.  

Under Diagnostic Code 8521, a 10 percent rating is assigned for mild incomplete paralysis of the external popliteal nerve.  A 20 percent is contemplated for moderate incomplete paralysis of the external popliteal nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the external popliteal nerve.  A 60 percent rating applies for severe incomplete paralysis of the external popliteal nerve with marked muscular atrophy.  An 80 percent rating is assigned where there is complete paralysis of the external popliteal nerve.  When there is complete paralysis of the external popliteal nerve, symptoms include foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, lost extension (dorsal flexion) of the proximal phalanges of the toes, lost abduction of the foot, adduction of the foot weakened, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  

During the June 2010 VA examination, the Veteran indicated that he used a walker.  The examiner noted that it was difficult to assess the Veteran's gait because he used a walker, but his foot and leg movement appeared normal.  He also noted that the Veteran was unable to perform toe and heel walking.  During a March 2011 VA neurology consultation, the Veteran ambulated with a walker.  However, during the June 2013 VA examination, he noted that the Veteran did not use any assistive devices and that his gait was normal.  Additionally, during the January 2013 hearing, the Veteran reported that he was unable to walk without a walker or without holding on to something.  He stated that he was able to walk four to five feet without resting and he was able to stand for approximately five minutes before his pain increased in severity.  He also indicated that he was unable to climb stairs unaided; however, in an April 2012 VA treatment note, the Veteran reported that he fell from a ladder.  Thus, the Veteran has provided inconsistent statements regarding his lower extremity peripheral neuropathy symptoms which tend to impeach the overall credibility of his assertions.

Additionally, on examination in June 2010, the Veteran reported that his lower extremity neuropathy had changed from a tingling to a numbness sensation is his feet to his mid-calf level bilaterally, and he had shooting pains from his back into his right and left hips, groin, and into the right leg down to his right foot.  He had hypoactive or normal reflexes and normal sensory findings in his bilateral lower extremities.  He had active movement against full resistance in his hips, knees, ankles, and great toes.  He demonstrated supine straight leg raisers to 40 degrees on the right and 65 degrees on the left, and sitting straight leg raisers to 60 degrees bilaterally.  During a March 2011 VA neurology consultation, a reflex examination showed brisk reflexes at the knee level in the bilateral lower extremities.  In a May 2011 VA emergency room note, he complained of low back pain that radiated to both legs.  During the June 2013 VA examination, the Veteran reported that he had numbness in his feet and he had moderate constant pain in his right lower extremity.  He denied any pain in his left lower extremity.  He denied any paresthesias or dyesthesias in his bilateral lower extremities.  There was normal sensation to light touch in the upper anterior thighs, right thigh or knee, and the left lower leg or ankle.  He had decreased sensation to light touch in the left thigh or knee and right lower leg or ankle.  These symptoms, which consist primarily of pain and numbness of his feet, are not severe enough to be considered more than mild.  Therefore, the Board finds that an evaluation in excess of 10 percent is not warranted for the peripheral neuropathy of the upper extremities.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and his written submissions, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as pain, and their history. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists primarily of pain and numbness.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, higher ratings for the Veteran's peripheral neuropathy of the bilateral upper and lower extremities are denied.



ORDER

An increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling, is denied.

An increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling, is denied.

An increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling, is denied.

An increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling, is denied.



REMAND

A review of the record shows that some of the prior directives from the April 2013 remand were not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

In the April 2013 remand, the Board directed the RO/AMC to obtain a VA medical opinion to address the etiology of the Veteran's current hypertension, to include whether it may be related to his herbicide exposure in service.  The Board noted that, in a September 2009 VA examination report, the examiner only addressed whether the Veteran's hypertension was related to his service-connected diabetes mellitus and that there was no discussion of herbicide exposure.  The Veteran was provided another VA hypertension examination in June 2013.  Again, the examiner provided an opinion as to whether the Veteran's hypertension was related to his service-connected diabetes mellitus.  The examiner also addressed whether his hypertension was incurred in service, but she did not provide a discussion of the Veteran's herbicide exposure.

The Board notes that the Veteran's official service department records confirm that he served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to Agent Orange during service.  However, hypertension is not a disease listed in 38 C.F.R. § 3.309(e) as a disease for which a causal connection to herbicide exposure is presumed.  Nevertheless, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, the Board finds that an additional VA medical opinion is necessary to address the etiology of the Veteran's current hypertension, to include whether it may be related to his presumed herbicide exposure in service.

In the April 2013 remand, the Board also directed the RO/AMC to obtain a VA medical opinion to address the etiology of the Veteran's claimed skin disorder, to include whether it may be related to his service-connected diabetes mellitus.  The Board noted that, in a November 2010 VA examination report, the Veteran indicated that he had bumps on his skin and red marks all over his body; however, the examiner did not provide an opinion concerning the etiology of the condition because she determined that the Veteran did not have a current skin disorder.  The Veteran was provided another VA skin diseases examination in June 2013.  In the examination report, the examiner noted that the Veteran did not have a current skin disorder and that he did not have a history of a skin disorder.  She reported that the Veteran was unable to provide her with the names of any skin conditions that he was treated for in the past.  She also stated, "There is no evidence in the claims file that the Veteran was treated for a skin condition."  

As discussed in the April 2013 remand, the Board's review of the claims file reflected that, in a September 2007 VA treatment note, the Veteran indicated he had white bumps that formed into small sores and subsequently healed; in a March 2008 private treatment note, he reported he had small bumps that turned into pimples, popped, and dried up; and in a December 2010 VA treatment note, it was noted that he had bumps on his stomach and both legs.

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendence of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that an additional VA medical opinion is necessary to address the etiology of the Veteran's claimed skin disorder, to include whether it may be related to his service-connected diabetes mellitus.

With regard to the claim for a TDIU, the Board finds that any decision with respect to the claim remanded herein may affect the Veteran's claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Therefore, a remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed skin disorder and hyptertension.  

After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA medical records dated from April 2012 to the present.

2.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the June 2013 VA hypertension examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to Agent Orange during service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that is related to military service, to include his herbicide exposure therein.  The examiner should also opine whether it is at least as likely as not that the Veteran's current hypertension is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the June 2013 VA skin diseases examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran testified in January 2013 that his skin disorder developed in close proximity to his diagnosis of diabetes mellitus.  Ha also described his claimed disorder as consisting of white bumps and red marks.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all skin disorders that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should also opine as to whether it is at least as likely as not that the skin disorder is either caused by or aggravated by the Veteran's serviced-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

5.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


